Case 5:18-cr-00258-EJD Document 1023-15 Filed 09/16/21 Page 1 of 3




                EXHIBIT 14
      Case 5:18-cr-00258-EJD Document 1023-15 Filed 09/16/21 Page 2 of 3




From: Saharia, Amy
Sent: Saturday, September 11, 2021 10:00 PM
To: Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>; Schenk, Jeffrey (USACAN)
<Jeffrey.B.Schenk@usdoj.gov>; Bostic, John (USACAN) <John.Bostic@usdoj.gov>; Volkar,
Kelly (USACAN) <Kelly.Volkar@usdoj.gov>
Cc: Downey, Kevin <KDowney@wc.com>; Wade, Lance <LWade@wc.com>; Trefz, Katherine
<KTrefz@wc.com>; John Cline <cline@johndclinelaw.com>
Subject: United States v. Holmes

Counsel,

This email is to notify you that Ms. Holmes may object to the following testimony from the
following witnesses disclosed for this coming week. Ms. Holmes reserves the right to object to
additional testimony from these and any other witnesses. Ms. Holmes maintains the objections
identified in her Motion to Exclude Certain Testimony of Erika Cheung, Daniel Edlin, and So
Han Spivey (a.k.a. Denise Yam).

Surekha Gangakhedkar

Ms. Gangakhedkar’s prior statements indicate that she may be asked to offer the following
objectionable testimony:

          Testimony concerning whether Theranos’ proprietary device was ready or appropriate
           for patient testing, in violation of Fed. R. Evid. 702, Fed. R. Crim. P. 16, and this
           Court’s pretrial scheduling order requiring timely pretrial disclosure of the
           government’s proffered expert testimony.

          Testimony concerning events that occurred during her time at the company for which
           she lacks personal knowledge and for which the government has failed to proffer a
           sufficient connection to Ms. Holmes in violation of the Court’s motion in limine
           order, Rule 401, and Rule 403.

          We assume you will not elicit inflammatory testimony such as this witness’s 302
           statement that she knew one day she would be talking to government investigators. If
           you intend to elicit such testimony, please approach the bench first.

          In the event the Court grants the government's application and issues the proposed
           immunity order, Dkt. 1014-1, Ms. Holmes renounces any intention to impeach Ms.
           Gangakhedkar with that order. We thus object to any testimony from Ms.
           Gangakhedkar concerning the order’s provision excepting “a prosecution for perjury,
           false declaration, or otherwise failing to comply with this order” from the grant of
           immunity. Please confirm that you will not elicit any such testimony.

Dr. Sunil Dhawan
      Case 5:18-cr-00258-EJD Document 1023-15 Filed 09/16/21 Page 3 of 3




Dr. Dhawan’s prior statement indicates that he may be asked to offer the following objectionable
testimony:

          Testimony that Theranos “put people in danger” in violation of Fed. R. Evid. 401-
           403, 602, 702, Fed. R. Crim. P. 16, and this Court’s pretrial scheduling order
           requiring timely pretrial disclosure of the government’s proffered expert testimony.

Regards,
Amy

Amy Mason Saharia
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington, DC 20005
(P) 202-434-5847 | (F) 202-434-5029
asaharia@wc.com | www.wc.com/asaharia
